          Case 1:18-cv-10287-AKH Document 219 Filed 03/04/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
                                                                 :
                                                                 :
 GIRL SCOUTS OF THE UNITED STATES OF                             :   ORDER DENYING MOTIONS
 AMERICA,                                                        :   TO SEAL OR REDACT
                                                                 :
                                          Plaintiff,
                                                                 :   18 Civ. 10287 (AKH)
                        v.                                       :
                                                                 :
                                                                 :
                                                                 :
 BOY SCOUTS OF AMERICA,                                          :
                                          Defendant.             :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The parties moved to file voluminous documents under seal or with redactions on

the public record. See ECF Nos. 153, 163, 173, 186, 195, 198, 207, and 208. On March 3, 2021,

I heard the parties on these motions, and on previous orders ordering sealing, see ECF Nos. 115,

116, 120 162, 166, and 204, on March 3, 2021. After full review, I held that the high threshold

for sealing or redacting judicial documents, see Order, March 2, 2021, ECF No. 217, was not

satisfied, both in the pending motions and in previous orders, and those previous orders are now

vacated. The single exception are personal identities of individuals mentioned in filed papers.

See Fed. R. Civ. P. 5.2. As to these, anonymous references are to be used and are to be identified

in a glossary filed under seal.

                 Accordingly, the parties are ordered to refile all documents referred to in this

order, and to file a glossary of redacted names, consistent with this order. The Clerk of Court

shall terminate the open motions (ECF Nos. 153, 163, 173, 186, 195, 198, 207, and 208), and

vacate previous orders (ECF Nos. 115, 116, 120 162, 166, and 204)




                                                        1
         Case 1:18-cv-10287-AKH Document 219 Filed 03/04/21 Page 2 of 2




             There now should be only two open motions: Defendant’s motion for sanctions

(ECF No. 150), and Defendant’s motion for summary judgment (ECF No. 97).



             SO ORDERED.

Dated:       March 4, 2021                      ____________/s/____________
             New York, New York                  ALVIN K. HELLERSTEIN
                                                 United States District Judge




                                            2
